This appeal is from a decree validating an issue of $650,000.00 of bonds of the Fort Pierce Inlet District, pursuant to Chapter 12031, Acts of 1927.
It is contended that the validating decree should be reversed because Chapter 9980, Acts of 1923, which created the Fort Pierce Inlet District, authorizes a tax levy without definite limitations and is unconstitutional under the principles stated in the case of Stuart v. Daytona and New Smyrna Inlet District, decided at this term of this Court.
Even if it should in appropriate proceedings be adjudged that Chapter 9980, supra, unlawfully attempts to delegate the legislative power to tax, that may not affect the existence of the district as created by the statute, and as the authority to levy taxes conferred by Chapter 12031 is limited to the payment of the principal and interest of the $650,000.00 of bonds authorized by the latter Act, the principles announced in the case of Stuart v. Daytona and New Smyrna Inlet District are not applicable here.
The decree of the chancellor should be affirmed, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 1159